By Laws 1791, ch. 344, the Governor is authorized and required to procure seals for the courts of record within the State. By Laws 1797, ch. 474, it is declared not to be necessary that the clerks of any district court should affix the seal of the court to process that issued to any county within the district, or that the clerk of any county court should affix the seal of his court to any process that issued to the county of the court of which he was clerk. Before these provisions, no doubt, it was the duty of the several clerks to affix their seals to all process that they issued. The duty of the clerk in the case in question was to affix his seal to the writ; it was not dispensed with by the act of 1797. The act of 1806, ch. 694, sec. 5, makes provision for seals for the present Superior Courts; if there was no seal of the Superior Court from which the writ issued, that should be made to appear. I think the judgment should be set aside and a nonsuit entered.
HENDERSON, J., was of this opinion also.
PER CURIAM.                                      Reversed.
Cited; Shepherd v. Lane, 13 N.C. 154; Taylor v. Taylor, 83 N.C. 118;Henderson v. Graham, 84 N.C. 1. *Page 124 
(228)